i^idiiwiss
                                                      OFFICIALSftSP^p.u                        V'ff,wit'"l"'s""'"g
                                                                                           P1TNEV BOWES
                                                      JTATE w|,Iia           021R         $wMrS
                                                      PENALTY bsOR    I"     0002003152 FEB05 2015
                                                      PRIVATE US             MAILED FROM ZIPCODE 78 701
                                                                      O.Us
P.O. BOX 12308, CAPITOL STATION
    AUSTIN, TEXAS 78711
                                                  RE:WRs82,616s01
                              RETURN t o SENDER
                          RELEASED CR^M CUSTODY QFRYcTAl_ v\/r>MMF MITCHE^
                           HARRIS CO sHERFF'S DEPlC^tfi^^MIHHHfli^H
  i ii i mi mi ii i' u